       Case 1:19-cv-05903-JGK Document 16 Filed 10/21/19 Page 1 of 2
       Case 1:19-cv-05903-JGK Document 15 Filed 10/17/19 Page 1 of 2



CADWALADER                                                                 Cadwalader, Wickersham & Taft LLP
                                                                           200 Liberty Street, New York, NY 10281
                                                                           Tel +1 212 504 6000 Fax +1 212 604 6666
  USDC SONY
                                                                           www.cadwalader.com
  DOCUMENT
  ELECTRONICALLY FILED
  DOC#
  DA TE F-IL-E-D:-:z---r-,~=-.,._,,@~:-~                     ;f I) UO1./11.,--vl!)          fJ()      f'/(Vfl,,JJ/f I'_;

                                                                /V' 0 i/ £.,,.., ti f' "-    'I- IJ       } 0 I ct
                                                                                                                    1
     October 17, 2019                                            /1-F      tt:JOP.,.,,..,
     VIAECF                                                                  5 0 (!} (l,t} 6       /l_,   flJ   I




     Honorable John G. Koeltl, U.S.D.J.
     Daniel Patrick Moynihan
                                                                             ~f,eq.
                                                                                                                              I
     United States Courthouse
     500 Pearl Street                                                           ?!                    J s               !)    I

     New York, NY 10007-1312                                                 /&/17/f(,                                        I
                                                                                                                             II
                                                                                                                              I
     Re:     EXP Realty Advisors Associates, Inc. v. EXP Realty, LLC et. al, 1: 19-cv-5903-                                   I
             JGK                                                                                                              I
                                                                                                                              I
                                                                                                                              I
     Dear Honorable Judge Koeltl:                                                                                             I
                                                                                                                              I
            We write on behalf of Plaintiff EXP Realty Advisors Associates, Inc. ("Plaintiff')
     regarding the Initial Conference that was adjourned from its original date of September 23,                              I
     2019, and now scheduled for October 23, 2019 at 4:30PM. Before sending this letter to the
     Court, we provided a copy ofit to Brian Bodine, counsel for Defendants EXP Realty, LLC and
     EXP World Holdings, Inc. (collectively, "Defendants"). Mr. Bodine indicated that the
     Defendants consent to the adjournment requested below.

             The Parties continue to be engaged in settlement negotiations and request an
     adjournment of the October 23, 2019 Initial Conference so as to provide them with additional
     time to dispose of the matter, while avoiding unnecessary spending of party and judicial
     resources in this litigation. On September 18, 2019, the Defendants executed a Waiver of
     Service, with their response to the Complaint due 60 days from September 17, 2019. The
     Parties therefore request that the Initial Conference be adjourned until November 21, 2019,
     which is after the Defendants' Answer is due. With the Answer filed, the Parties will be in a
     better position to prepare the required Rule 26(f) status report for the Initial Conference if it is
     necessary.

            As a result, the Parties respectfully request that the Initial Conference be adjourned
     until November 21, 2019, or such other date as may be convenient for the Court. One previous
     request for adjournment of this hearing date was requested and granted. No other scheduled
     dates would be affected by this adjournment.




     Howard Wizenfeld Tel +1212504-6050 Fax +1 212 504-6666 howard.wizenfeld@cwt.com
     USActive 54133335.1
      Case 1:19-cv-05903-JGK Document 16 Filed 10/21/19 Page 2 of 2
      Case 1:19-cv-05903-JGK Document 15 Filed 10/17/19 Page 2 of 2




CADWALADER



    Honorable John G. Koeltl, U.S.D.J.
    October 17, 2019

             Thank you for your consideration of this adjournment request.




    cc: Brian Bodine, via e-mail (BodineB@LanePowell.com)




                                                                                     I
                                                                                     I
                                                                                     I
                                                                                     I
                                                                                     I
                                                                                     I
                                                                                     I
                                                                                     I
                                                                                     I
                                                                                     I
                                                                                     I
                                                                                     I
                                                                                     I
                                                                                     I
                                                                                     I
                                                                                     I
                                                                                     I
                                                                                     I
                                                                                     I
                                                                                     I
                                                                                     I
                                                                                     I
                                                                                     I
                                                                                     I
                                                                                     I
                                                                                     I
                                                                                     I
                                                                                     I   I


                                                                                     I
                                                                                     I
                                                                                     I
                                                                                     I
                                                                                     I
                                                                                     I
                                                                                     I
    USActive 54133335. 1                                                     Page2   I
